DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11, 14 and 15 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Grobis et al. (US 2020/0395410 A1). 
Regarding claims 10, 11, 14 and 15, Grobis teaches in figures 1-9G and related text e.g. a selector comprising: a first electrode (12; Fig.5A; Para. 0044); a second electrode (20; Fig. 5A); a selector layer (184; Fig.5A) provided between the first electrode (12) and the second electrode (20), the selector layer containing Si, Te, and N (Para. 0048); and a nitride layer (183 and 185; Para. 0044; TiN) provided between at least one of the first electrode (12) and the selector layer (184), between the second electrode (20) and the selector layer (184), and on the side surface of the selector layer (185 is formed on the side surface of 184; Fig.5A); wherein the selector layer includes at least one of Al, B, or C (Para.0048); the nitride layer is formed from a same material throughout its thickness (183; TiN; Para. 0044); wherein the nitride layer includes at least two sublayers made of different materials (183 and 185; each can be made of TiN and/or WN; Para.0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Grobis et al. (US 2020/0395410 A1) in view of Chiang et al. (US 2020/0343446 A1). 
Regarding claim 12, Grobis teaches in figures 1-9G and related text e.g. wherein the selector layer includes at least one of Al, B, or C in a total amount of less than 10 at percent.
However, Grobis teaches the layer can be doped using Carbon (Para. 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have a selector layer at least one of Al, B, or C in a total amount of less than 10 at percent in the device of Grobis since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. See MPEP § 2144.05. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grobis et al. (US 2020/0395410 A1) as applied to claim 10 above and further in view of  Desu (US 2021/0057644 A1). 
Regarding claim 13, Grobis does not teach the nitride layer contains at least one compound selected from aluminum nitride, boron nitride, carbon nitride, gallium nitride, scandium nitride, or silicon nitride.
However, Desu teaches the nitride layer contains at least one compound selected from aluminum nitride (Para. 0312), boron nitride, carbon nitride, gallium nitride, scandium nitride, or silicon nitride.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made, to from a nitride layer contains at least one compound selected from aluminum nitride, boron nitride, carbon nitride, gallium nitride, scandium nitride, or silicon nitride as taught by Desu in the device of Grobis since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07. 
Allowable Subject Matter
Claims 1, 2 and 5-9 and 16-20 are allowed.

Response to Arguments
Applicant's arguments filed on August 1, 2022 have been fully considered but they are not persuasive.  
(1) Applicant Alleges: 
“…Grobis, however, does not show the arrangement of claim 10, where nitride layer surrounds the selector layer, and does not disclose the intennediate spacer layer 183 and second spacer layer 185 collectively provided between the first electrically conductive lines 12 and the selector element 184, between the second electrically conductive lines 20 and the selector element 184, and on the side surface of the selector element 184. Accordingly, Gorbis fails to anticipate or render obvious claim 10.  Dependent claims 11-15 are patentable for at least the same reasons as independent claim 10, as well as for further patentable features recited therein…”

(1) Examiner’s Response:
The office respectfully disagrees with the applicant for the following reasons: 
The office uses the broadest reason interpretation of the claim limitations. Then the prior art reference Grobis (US 2020/0395410 A1) teaches the limitation the nitride layer (185; Fig.5A) is on a side surface of the selector layer (184; Fig.5A). The nitride layer does not have to cover the side surface. To further show how the interpretation of the claim, the office attached the figure below. The nitride layer (solid line) is on the side surface of the selector layer (dotted lines) as shown in the attached image below. Hence, the limitation the silicon nitride layer is formed on the side surface of the selector layer is taught by the prior art reference Grobis. 

    PNG
    media_image1.png
    563
    587
    media_image1.png
    Greyscale


For at least the following reasons the prior art reference teaches the new amended limitation. 
Therefore, the rejection of claim of 10 under AIA  35 U.S.C. 102(a)(2) as being anticipated by Grobis et al. (US 2020/0395410 A1) is deemed proper and maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894